Exhibit 10.2

 

MODIFICATION TO REVOLVING CREDIT

AND TERM LOAN AGREEMENT

 

This MODIFICATION TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”)
made as of the 9th day of January, 2002, is by and among INTEGRATED CIRCUIT
SYSTEMS, INC., a corporation organized and existing under the laws of the
Commonwealth of Pennsylvania, with its chief executive office at 2435 Boulevard
of the Generals, Norristown, Pennsylvania 19403, ICST, INC., a corporation
organized and existing under the laws of the Commonwealth of Pennsylvania, with
its chief executive office at 2435 Boulevard of the Generals, Norristown,
Pennsylvania 19403; ICS TECHNOLOGIES, INC., a corporation organized and existing
under the laws of the State of Delaware, with its chief executive office at 2435
Boulevard of the Generals, Norristown, Pennsylvania 19403; INTEGRATED CIRCUIT
SYSTEMS PTE LTD, a corporation organized and existing under the laws of the
Republic of Singapore, with its chief executive office at 1 Kallang Sector,
#07-04/06, Kolam Ayer Industrial Park, Singapore 349276; MICRO NETWORKS
CORPORATION (“Micro”), a corporation organized and existing under the laws of
the State of Delaware, with its chief executive office at 2435 Boulevard of the
Generals, Norristown, Pennsylvania 19403; FIRST UNION NATIONAL BANK, with an
office at 123 South Broad Street, Philadelphia, Pennsylvania, Pennsylvania
19109; and FLEET NATIONAL BANK, with an office at 7111 Valley Green Road, Fort
Washington, Pennsylvania 19034.

 

RECITALS

 

WHEREAS, on December 31, 2001, the parties hereto (other than Micro) executed a
Revolving Credit and Term Loan Agreement (including any modifications or
amendments thereto, the “Loan Agreement”).

 

WHEREAS, the terms of the Loan Agreement are incorporated herein and made a part
hereof as if fully set forth. Any capitalized term used herein and not otherwise
defined herein shall have the meaning ascribed to such term in the Loan
Agreement.

 

WHEREAS, pursuant to Section 5.14 of the Loan Agreement, the parties thereto
agreed that Micro would join the Loan Agreement as a Borrower within three
Business Days after the closing of the Acquisition Agreement.

 

WHEREAS, the Borrower informed the Agent that the Acquisition Agreement closed
on January 4, 2002.

 

NOW THEREFORE, with the above Recitals incorporated herein by reference thereto,
the parties hereto, intending to be legally bound hereby, agree as follows:

 

1. ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that as of January 9, 2002,
the outstanding principal balance of the Loans was $45,000,000.00.

 

2. MODIFICATION. The parties hereto agree that from and after the date hereof
Micro is and shall be joined in the Loan Agreement as a Borrower thereunder,
shall have all of the obligations and rights of a Borrower provided in the Loan
Agreement and all other Loan Documents, and that the term “Borrower” as defined
in Section 1.01 of the Loan Agreement shall be modified to read as follows:

 

“‘Borrower’ means individually and collectively Integrated Circuit Systems,
Inc., ICST, Inc., ICS Technologies, Inc., Integrated Circuit Systems PTE LTD,
Micro and any Person who joins this Agreement as a Borrower after the date
hereof pursuant to the terms hereof, and all of its or their successors and
assigns.”



--------------------------------------------------------------------------------

3. REQUIRED DOCUMENTS AND OTHER INFORMATION.

 

(a) In addition to any other documents, reports or other information required to
be delivered to the Agent or the Banks under the Loan Agreement or any other
Loan Document, including but not limited to a Post Closing Requirements
Agreement dated December 31, 2001, Borrower shall deliver or cause to be
delivered timely to the Agent the following documents or instruments, in each
instance in form and substance satisfactory to the Agent and the Banks, on or
before the time set forth below:

 

(1) On or before January 10, 2002:

 

(i) This Agreement executed by each Borrower, including but not limited to
Micro;

 

(ii) A true and correct copy of the fully executed Acquisition Agreement;

 

(iii) Amended Term Notes executed by each Borrower, including but not limited to
Micro;

 

(iv) Amended Revolving Credit Notes executed by each Borrower, including but not
limited to Micro;

 

(v) A certificate (dated the date of this Agreement) of the Secretary of Micro
(a) setting forth and certifying as true and correct all corporate action taken
by Micro, including resolutions of its Board of Directors, authorizing the
execution, delivery, and performance of the Loan Documents to which it is a
party and each other document to be delivered pursuant to this Agreement and (b)
certifying the names and true signatures of the officers of Micro authorized to
sign the Loan Documents to which it is a party and the other documents to be
delivered by Micro under this Agreement; and

 

(2) On or before February 28, 2002:

 

(i) A copy of the Articles of Incorporation or Certificate of Organization, as
appropriate, for Micro and all other charter documents of Micro, together with
all amendments or modifications, including but not limited to a Certificate of
Merger with Marathon Merger Corp., all certified by the appropriate governmental
official of the jurisdiction of Micro’s incorporation or organization;

 

(ii) A certificate of good standing for Micro from the State of Delaware, and a
certificate of authority to do business as a foreign corporation from the
Commonwealth of Massachusetts and from all other jurisdictions in which Micro
conducts business, all certified by the appropriate governmental official of the
appropriate jurisdiction;

 

(iii) A copy of each and every authorization, permit, consent, and approval of
and other action by, and notice to and filing with, every Governmental Authority
and regulatory body which is required to be obtained or made by Micro for the
due execution, delivery and performance of this Agreement and the other Loan
Documents;

 

 

Page 2



--------------------------------------------------------------------------------

(iv) A copy of the by-laws for Micro, certified as to completeness and accuracy
by an appropriate officer, manager or partner of Micro;

 

(v) A copy of the Articles of Incorporation or Certificate of Organization, as
appropriate, for Micro and all other charter documents of Micro, together with
all amendments or modifications, including but not limited to a Certificate of
Merger with Marathon Merger Corp., certified as to completeness and accuracy by
an appropriate officer, manager or partner of Micro; and

 

(vi) Tax Clearance Certificates for Micro from the State of Delaware and the
Commonwealth of Massachusetts and from all other jurisdictions in which Micro
conducts business, all certified by the appropriate governmental official of the
appropriate jurisdiction.

 

(vii) Payment of any unreimbursed Expenses.

 

(b) The failure by Borrower to supply any of the documents or instruments, in
each instance in form and substance satisfactory to the Agent and the Banks,
enumerated above on or before the required date shall, absent the written
consent of the Agent to the contrary, constitute an Event of Default under the
Loan Documents, entitling the Agent and the Banks to exercise the remedies
available to them upon an Event of Default as provided in the Loan Documents,
including but not limited to the right to terminate the Commitment.

 

4. ACKNOWLEDGMENTS AND REPRESENTATIONS.

 

(a) Micro acknowledges that it is fully familiar with all of the terms and
conditions of the Loan Agreement and all other Loan Documents to be executed by
Micro and, after consulting with independent counsel of its own choice, agrees
to be bound by the terms thereof.

 

(b) Each Borrower acknowledges and represents that: (i) except as specifically
modified hereby, all terms, covenants, conditions and other provisions
(including, but not limited to warrants of attorney for confession of judgment
against any Borrower) of the Loan Agreement, all other Loan Documents and any
Swap Agreements executed by all or any of them in connection with the Loan
Documents are hereby ratified and reaffirmed and continue in full force and
effect as of the date hereof as if restated herein in their entirety without any
defense, counterclaim, right or claim of set-off; (ii) after giving effect to
this Agreement, no default or event that with the passage of time or giving of
notice would constitute a default under the Loan Documents has occurred; (iii)
all representations and warranties contained in the Loan Documents are true and
correct as of this date; (iv) all necessary action to authorize the execution
and delivery of this Agreement has been taken; and (v) this Agreement is a
modification of an existing obligation and is not a novation and shall not be
deemed to diminish, terminate, or satisfy all or any of the Obligations or any
Collateral under the Loan Agreement, the Notes or any other Loan Document.

 

5. COLLATERAL. Borrower acknowledges and confirms that there have been no
changes in the ownership of any Collateral since the Collateral was originally
pledged; Borrower acknowledges and confirms that the Banks have an existing,
valid first priority security interest and lien in the Collateral; and that such
security interest and lien shall secure each Borrower’s Obligations to Banks,
including any modification of the Notes or Loan Agreement, if any, and all
future modifications, extensions, renewals and/or replacements of the Loan
Documents.

 

6. MISCELLANEOUS. This Agreement shall be governed by and construed and enforced
as if drafted equally by all parties hereto in accordance with the laws of the
Commonwealth of Pennsylvania (without regard to the conflicts of law provisions
thereof). This Agreement, the other Loan

 

 

Page 3



--------------------------------------------------------------------------------

Documents and any Swap Agreements executed by and between any Borrower and any
Bank constitute the sole agreement of the parties with respect to the subject
matter hereof and thereof and supersede all oral negotiations and prior writings
with respect to the subject matter hereof and thereof. No modification,
amendment, termination, or waiver of any provision of this Agreement or any of
the Loan Documents shall be binding or enforceable unless in writing, signed by
or on behalf of the party against whom enforcement is sought, and otherwise in
compliance with Section 9.01 of the Loan Agreement. The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement or the other Loan Documents or any Swap
Agreements. This Agreement and the other Loan Documents executed by and between
any Borrower and any Bank are intended to be consistent. However, in the event
of any inconsistencies among this Loan Agreement, as modified hereby, and any of
the Loan Documents, the terms of the Loan Agreement shall control. This
Agreement may be executed in any number of counterparts and by the different
parties on separate counterparts. Each such counterpart shall be deemed an
original, but all such counterparts shall together constitute one and the same
agreement.

 

7. ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to the Loan Agreement or any other
Loan Document (“Disputes”) between or among the Borrower, the Agent and the
Banks, or any of them, shall be resolved by binding arbitration as provided
herein. Institution of a judicial proceeding by a party does not waive the right
of that party to demand arbitration hereunder. Disputes may include, without
limitation, tort claims, counterclaims, claims brought as class actions, claims
arising from documents executed in the future, or claims arising out of or
connected with the transactions contemplated by the Loan Agreement and the other
Loan Documents. Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules” of the
American Arbitration Association (the “AAA”), as in effect from time to time,
and Title 9 of the U.S. Code, as amended. All arbitration hearings shall be
conducted in Philadelphia, Pennsylvania. The expedited procedures set forth in
the Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitation shall apply to any Dispute. A judgment upon
the award may be entered in any court having jurisdiction. The panel from which
all arbitrators are selected shall be comprised of licensed attorneys. The
single arbitrator selected for expedited procedure shall be a retired judge from
the highest court of general jurisdiction, state or federal, of the state where
the hearing will be conducted. Notwithstanding the foregoing, this arbitration
provision does not apply to Disputes under or related to Swap Agreements or
Disputes to which the Borrower is not a party. Notwithstanding the preceding
binding arbitration provisions, the parties hereto agree to preserve, without
diminution, certain remedies that any party hereto may employ or exercise
freely, either alone, in conjunction with or during a Dispute. Any party hereto
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable: (1)
all rights of self-help, including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property; (2)
obtaining provisional or ancillary remedies, including injunctive relief,
sequestration, garnishment, attachment, appointment of a receiver and filing an
involuntary bankruptcy proceeding; and (3) when applicable, a judgment by
confession of judgment. Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a party in a
Dispute. The parties hereto agree that no party shall have a remedy of punitive
or exemplary damages against any other party in any Dispute, and each party
hereby waives any right or claim to punitive or exemplary damages that it has
now or that may arise in the future in connection with any Dispute, whether such
Dispute is resolved by arbitration or judicially. Waiver of Jury Trial. THE
PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD ANY RIGHT
OR CLAIM TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT, OR OTHERWISE) IN ANY
WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY LOAN DOCUMENT.

 

 

Page 4



--------------------------------------------------------------------------------

8. PLACE OF EXECUTION AND DELIVERY. Borrower hereby certifies that this
Agreement and the other Loan Documents were executed in the Commonwealth of
Pennsylvania and delivered to the Agent and the Banks in the Commonwealth of
Pennsylvania.

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement as of
the day and year first above written.

 

BORROWER

 

INTEGRATED CIRCUIT SYSTEMS, INC.       INTEGRATED CIRCUIT SYSTEMS PTE LTD By:  
/s/    JUSTINE LIEN               By:   /s/    HOCK E. TAN          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    Justine Lien, Chief Financial Officer           Tan Hock Eang, Director

Attest:   /s/    JUSTINE LIEN               Attest:   /s/    JUSTINE
LIEN          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    Justine Lien, Secretary           Justine Lien, Chief Financial Officer    
[SEAL]           [SEAL]

 

ICST, INC.       ICS TECHNOLOGIES, INC. By:   /s/    JUSTINE LIEN              
By:   /s/    JUSTINE LIEN          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    Justine Lien, Chief Financial Officer           Justine Lien, Chief
Financial Officer

Attest:   /s/    JUSTINE LIEN               Attest:   /s/    JUSTINE
LIEN          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    Justine Lien, Secretary           Justine Lien, Secretary     [SEAL]        
  [SEAL]

 

MICRO NETWORKS CORPORATION         By:   /s/    HOCK E. TAN                    
 

--------------------------------------------------------------------------------

                Tan Hock Eang, President            

Attest:   /s/    JUSTINE LIEN                      

--------------------------------------------------------------------------------

                Justine Lien, Secretary                 [SEAL]            

 

[Remainder of page intentionally left blank]

 

Page 5



--------------------------------------------------------------------------------

FIRST UNION NATIONAL BANK

 

By:                                      
                                                (SEAL)

 

[Remainder of page intentionally left blank]

 

Page 6



--------------------------------------------------------------------------------

FLEET NATIONAL BANK

 

By:                                      
                                                (SEAL)

 

Page 7